DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 26th January 2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26th January 2022.

Claim Objections
Claim 8 and 9 are objected to because of the following informalities:  
“…insert in the range of up to ten millimetres” in claim 8, line 9 should read “…insert in the range of up to ten millimeters”
“….an outer diameter of between 120 and 300 millimetres” in claim 9, line 3 should read “…an outer diameter of between 120 and 300 millimeters”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase "in particular by way of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2011/0097165).
Regarding the intended use limitation “reamer tool” in the preamble of claim 1, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., 
Regarding claim 1, Choi et al. teaches a machining tool (Abstract; Paragraph 0036), comprising a base body (#11, #12) with a plurality of insert receivers (#40; see fig. 3) with cutting inserts (#13) which are inserted therein, wherein the cutting inserts are inserted into insert receivers which each form a linear guide (see annotated fig. below)
	

    PNG
    media_image1.png
    260
    348
    media_image1.png
    Greyscale

of the cutting inserts in a direction orthogonal to a rotation axis (the receiver itself perpendicular to the rotation, see annotated fig. below) of the machine reaming tool.

    PNG
    media_image2.png
    462
    516
    media_image2.png
    Greyscale

Regarding claim 10, Choi et al. teaches the machine reaming tool of claim 1, Choi et al. further discloses: A cutting insert, comprising a cutting edge (see annotated fig. below) for reaming a workpiece, as well as a dovetail section (see annotated fig. below) for the linear guiding of the cutting insert via a dovetail guide (see annotated fig. below).

    PNG
    media_image3.png
    367
    422
    media_image3.png
    Greyscale

Regarding claim 11, Choi et al. teaches the machine reaming tool of claim 10, Choi et al. further discloses: wherein the dovetail section is designed asymmetrically (see fig. 3 and 12).

Regarding claim 15, Choi et al. teaches the machine reaming tool of claim 1, Choi et al. further discloses: A base body (#11, #12) comprising insert receivers (#40; see fig. 3) which each form linear guides (see annotated fig. below) for receiving cutting inserts in a direction orthogonal (see fig. 11 where the cutting insert is inserted in orthogonal direction with respect to axis of rotation) to a rotation axis of the machine reaming tool.


    PNG
    media_image4.png
    195
    261
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:













Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0097165).
Regarding claim 2, Choi et al. discloses the invention of claim 1 substantially as claimed, except Choi et al. further discloses: wherein the linear guide is a sliding guide (see fig. 11, where insert can slide into the linear guide), wherein the cutting insert comprises a dovetail section (see annotated fig. below) with a first guide surface (see annotated fig. below) and a second guide surface (see annotated fig. below) which interacting with a first receiving surface (see annotated fig. below) and a second receiving surface (see annotated fig. below) of the base body define the dovetail guide.

    PNG
    media_image5.png
    379
    499
    media_image5.png
    Greyscale

Choi et al. fails to further disclose: the linear guide is prismatic.
However, it would have been an obvious matter of design choice to make the sliding guide of Choi et al. of a parallelogram prismatic form for the purpose of allowing the cutting insert to sit in the guide and be securely abutted to the guide to prevent movement of the insert while the rotary tool is in movement. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 5, the modified invention of Choi et al. discloses the invention of claim 2, the modification further discloses: wherein the machine reaming tool comprises a clamping body (#14) which interacts with the second receiving surface (see annotated fig. below) and herein exerts a force which presses the first guide surface against the first receiving surface (see annotated fig. below where a force is exerted on receiving surface by #14), and the force also presses a first and a second reference surface (see annotated fig. below) of the cutting inset against a reference surface (see annotated fig. below) of the base body, wherein the reference surfaces lie orthogonally to the rotation axis of the machine reaming tool (see annotated fig. below where reference surfaces are orthogonal to rotation axis).

    PNG
    media_image6.png
    375
    482
    media_image6.png
    Greyscale


Claim 3-4, 6, 8-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0097165).
Regarding claim 3 and 4, Choi et al. discloses the invention of claim 2 substantially as claimed, except Choi et al. fails to directly disclose: wherein the dovetail guide is designed asymmetrically, in particular by way of an angle between the first guide surface with respect to a reference plane which runs orthogonally to the rotation axis of the machine reaming tool differing from the angle between the second guide surface and the reference plane by at least 3° or at least 5°; and wherein the angle 
However, it would have been an obvious matter of design choice to have selected the angle of the first reference place with respect to a reference plane running orthogonally to differ from the angle between the second guide surface and the reference plane by at least 3° or 5°; and wherein the angle between the first guide surface with respect to the reference plane is 65°, and the angle between the second guide surface and the reference plane is 70° for the purpose of being able to clamp the cutting insert to the body while balancing forces of clamping body due to the asymmetrical design and machine a workpiece, since such a modification would have involved a mere change in the angle of the clamping body.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	
Regarding claim 6, the modified invention of Choi et al. discloses the invention of claim 4, the modification further discloses: wherein the clamping body and the second receiving surface lead with respect to the cutting insert (see fig. 2 where second receiving surface will lead when tool rotates clockwise or counterclockwise) seen in the rotation direction on use of the machine reaming tool.

Regarding claim 8, Choi et al. substantially discloses the invention of claim 1, Choi et al. further discloses: wherein an insert receiver (#40 of #11 and #12) comprises a stop unit (#17) which effects an 
wherein the stop unit comprises an adjusting screw (#17) that is adjustable in the direction of the linear guide (see fig. 10 where the adjusting screw will adjust width of the insert placement in direction of linear guide).
Choi et al. fails to further disclose: wherein the adjusting screw permits the adjustment of the position of the cutting insert in the range of up to ten millimetres. 
However, it would have been an obvious matter of design choice to have selected the adjustment of the position of the cutting insert to having the claimed range of up to ten millimetres for the purpose of being able to machine grooves and adjust the position of the inserts according to grove being machined, since such a modification would have involved a mere change in the overall width of the insert.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, Choi et al. discloses the invention of claim 1 substantially as claimed, except Choi et al. fails to directly disclose: wherein the base body has an outer diameter of between 120 and 300 millimetres.
However, it would have been an obvious matter of design choice to make the base body have an outer diameter of between 120 and 300 millimetres for the purpose of allowing the tool to optimally support and mount cutting inserts that can machine a groove, since such a modification would have involved a mere change in the proportions of the base body.  A change in proportion is generally 

Regarding claim 12, 13 and 14, Choi et al. substantially discloses the invention of claim 11, Choi et al. further discloses: wherein the dovetail section is designed asymmetrically (see fig. 3), by way of: the cutting insert extending in a guide direction (see fig. 11 where insert goes in guide direction), and being provided for inserting along the guide direction into an insert receiver (see fig. 11),
the dovetail section comprising two reference surfaces (see annotated fig. below) which are arranged on opposite sides of the dovetail section (see annotated fig. below) and lie in a common reference plane (see annotated fig. below); 

    PNG
    media_image7.png
    333
    428
    media_image7.png
    Greyscale

the dovetail section comprising a first guide surface (see annotated fig. below) and a second guide surface (see annotated fig. below), the reference surfaces, the first guide surface and the second guide surface running parallel to the guide direction (see annotated fig. below where they run parallel to guide direction orthogonal to rotation axis).

    PNG
    media_image8.png
    316
    416
    media_image8.png
    Greyscale

the first guide surface and a first of the reference surfaces (see annotated fig. below), in a region outside the cutting insert (see annotated fig. below), form a first guide angle (see annotated fig. below).

    PNG
    media_image9.png
    367
    411
    media_image9.png
    Greyscale

Choi et al. fails to further disclose: the second guide surface and a second of the reference surfaces, in a region outside the cutting insert, form a second guide angle, wherein the first and the second guide angle are acute angles and differ, by at least 3° or at least 5°; and wherein with respect to a cutting direction of the cutting edge, the leading of the two guide angles is the larger one; and wherein the first acute angle is 65° and the second acute angle is 70°. 
However, it would have been an obvious matter of design choice to have made the first and second guide angle acute angles and differ by at least 3° or 5°; wherein with respect to a cutting direction of the cutting edge, the leading of the two guide angles is the larger one; and wherein the first acute angle is 65° and the second acute angle is 70° for the purpose of being able to clamp the cutting .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0097165) in view of Satran et al. (US 2004/0161311).
Regarding claim 7, Choi et al. substantially discloses the invention of claim 5, except Choi et al. fails to further disclose: a clamping nut which interacts with a threaded section of the clamping body and exerts the force which presses the first receiving surface against the first guide surface, wherein the clamping nut comprises a cone section, and with this cone section is arranged in a conical seat of the base body.
In the same field of endeavor, namely rotary tools, Satran et al. teaches: a clamping nut (#120) which interacts with a threaded section (see fig. 8A and 8B) of the clamping body (#114) and exerts the force (Paragraph 0049) which presses the first receiving surface against the first guide surface (see fig. where the force exerted after tightening nut will press against wall #36), wherein the clamping nut comprises a cone section (see fig. 8A where nut is conical), and with this cone section is arranged in a conical seat (cone section #98) of the base body.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining tool of Choi et al. so that the clamping nut which interacts .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0097165) in view of Morrison et al. (US 9,434,011).
Regarding claim 16, Choi et al. substantially discloses the invention of claim 15, except Choi et al. fails to further disclose: the base body comprising several coolant feeds which are each assigned to an insert receiver, wherein a coolant feed leads through the base body to a nozzle receiver, a spray channel  leads from the nozzle receiver in the direction of the assigned insert receiver, and a nozzle body is inserted into the nozzle receiver, said nozzle body comprising a notch which runs in the circumferential direction around the nozzle body, and a circumferential flank of the notch defines a jet direction of a coolant jet which is fed through the coolant feed.
In the same field of endeavor, namely rotary tools, Morrison et al. teaches: the base body comprising several coolant feeds (#52) which are each assigned to an insert receiver (see fig. 2), wherein a coolant feed (#52) leads through the base body (coolant comes from body through #112) to a nozzle receiver (see annotated fig. below), 

    PNG
    media_image10.png
    465
    416
    media_image10.png
    Greyscale

a spray channel (#50) leads from the nozzle receiver in the direction of the assigned insert receiver (see fig. 2; leads to insert #22), and a nozzle body (#122) is inserted into the nozzle receiver, said nozzle body comprising a notch (see annotated fig. below) which runs in the circumferential direction around the nozzle body (see fig. 2 where the notch runs in the circumferential direction of the cutter body), and a circumferential flank of the notch (see annotated fig. below) 

    PNG
    media_image11.png
    403
    643
    media_image11.png
    Greyscale

defines a jet direction of a coolant jet (#114, #174; see fig. 5 and 8) which is fed through the coolant feed.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining tool of Choi et al. so that the base body comprises several .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henry et al. (SE 1351355 A1) teaches a nozzle body with coolant passages similar to nozzle body of machine reaming tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arai et al. (JP H0839387 A) teaches a nozzle body with coolant passages similar to nozzle body of machine reaming tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jager et al. (US 7,322,777) teaches a clamping body and a conical nut and cone section similar to the clamping body configuration of the clamping tool machine reaming tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maier et al. (US 6,254,319) teaches a cutting tool with inserts secured similar to clamping of inserts and adjusting of machine reaming tool. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pantzar et al. (US 6,942,431) teaches a cutting tool with inserts and adjustment of inserts similar to clamping of inserts and adjusting of machine reaming tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SATRAN et al. (US 2010/0135735 A1) teaches a cutting tool with inserts secured similar to clamping of inserts and adjusting of machine reaming tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722